16 F.3d 413NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Danny MYERS, Defendant-Appellant.
No. 93-5410.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 10, 1993.Decided Jan. 19, 1994.

Appeal from the United States District Court for the District of South Carolina, at Florence.  C. Weston Houck, District Judge.  (CR-90-430)
Jon Rene Josey, Rogers, McBratney & Josey, Florence,     e, SC, for appellant.
J. Preston Strom, Jr., U.S. Atty., Mary Gordon Baker, Asst. U.S. Atty., Charleston, SC, for appellee.
D.S.C.
AFFIRMED.
Before HALL and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Danny Myers appeals for the second time from the district court's judgment sentencing him to twenty years incarceration pursuant to a jury's determination that his activities violated 21 U.S.C. Sec. 841(a)(1) (1988) & 21 U.S.C.A. Sec. 846 (West.  Supp.1993).  In his previous appeal to this Court, we affirmed Myers's conviction but remanded for resentencing for the sole purpose of permitting Myers to exercise his right to allocution prior to sentencing as required by Fed.R.Crim.P. 32(a).  On remand, the record reflects, Myers spoke extensively prior to being resentenced.


2
In the appeal currently before the court, Myers's counsel has filed a brief in accordance with  Anders v. California, 386 U.S. 738, 744 (1967), stating that he has filed this appeal at the request of his client even though he believes that there are no meritorious issues in need of review.  Myers has filed his own materials with the court raising numerous arguments challenging the validity of his conviction, and maintaining that he was not permitted at his resentencing hearing to call witnesses or have his parents present.


3
Since the record leaves no doubt that the district court complied with this Court's remand instructions, and Myers's contentions fall outside the scope of that order, we affirm the judgment order of the district court.  In accordance with the requirements of Anders, supra, we have examined the record and find no other meritorious issues for appeal.  Pursuant to the plan adopted by the Fourth Circuit Judicial Council in its implementation of the Criminal Justice Act of 1964, 18 U.S.C.A. Sec. 3006A (West 1988), we require that counsel inform his client, in writing, of his right to petition the Supreme Court for further review.  If required by his client to do so, counsel should prepare a timely petition for a writ of certiorari.  We dispense with oral argument because the facts and legal contentions are adequately presented


4
in the materials before the court and argument would not aid the decisional process.


5
AFFIRMED.